Staley, Jr., J. P.
(dissenting), It is undisputed that the infant respondent was injured on September 18, 1971 when his left wrist was injured while participating in a high school football game. The motion to serve a late notice of claim was made on September 19, 1972. The law1 is clear that a motion for leave to serve a late notice of claim must be brought within the period of one year after the happening of the event upon which the claim is based. (General Municipal Law, § 50-e, subd. 5.) The motion for leave to serve a late notice of claim should have been denied. (Matter of Brown v. Board of Trustees of Town of Hamptonburg, School Dist. No. 4, 303 N. Y. 484.)